PER CURIAM.
Defendant, James Kenneth Weeks, appeals from a sentence of four years in the penitentiary, entered *639after he pleaded guilty to obtaining money under false pretenses. He contends that the sentence was excessive and disproportionate to the offense (ORS 138.050), because his younger brother, who pleaded guilty to a like offense, was sentenced on the same day to only three years in the Oregon Correctional Institution.
The pre-sentence report discloses that defendant has an extended criminal record, including prior bad check convictions. The sentence imposed was moderate and there is no merit in the appeal. State v. Shannon, 242 Or 404, 406, 409 P2d 911 (1966).
The judgment is affirmed.